                   Case 20-10553-CSS              Doc 4       Filed 03/09/20        Page 1 of 26




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    ART VAN FURNITURE, LLC, et al.,1                                 ) Case No. 20-10553 (___)
                                                                     )
                                       Debtors.                      ) (Joint Administration Requested)
                                                                     )

                            DEBTORS’ MOTION FOR
                      ENTRY OF INTERIM AND FINAL ORDERS
               (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE TO
         OPERATE THEIR CASH MANAGEMENT SYSTEM, (B) HONOR CERTAIN
         PREPETITION OBLIGATIONS RELATED THERETO, AND (C) MAINTAIN
          EXISTING BUSINESS FORMS AND (II) GRANTING RELATED RELIEF


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”):

                                                  Relief Requested

             1.    The Debtors seek entry of an interim order (the “Interim Order”) and a final order

(the “Final Order”), substantially in the forms attached hereto: (a) authorizing the Debtors to

(i) continue to operate their Cash Management System, (ii) honor certain prepetition obligations

related thereto, and (iii) maintain existing Business Forms in the ordinary course of business; and

(b) granting related relief.




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
      AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
      (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
      LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location
      of the Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.



13156889 v3
               Case 20-10553-CSS           Doc 4       Filed 03/09/20    Page 2 of 26




         2.     In addition, the Debtors request that the Court schedule a final hearing within

approximately 25 days of the commencement of these chapter 11 cases to consider approval of

this Motion on a final basis.

                                       Jurisdiction and Venue

         3.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Local Rules”), to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

         4.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         5.     The bases for the relief requested herein are sections 105, 345, 363, 503, and 507

of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy

Rules 6003 and 6004, and Bankruptcy Local Rules 2015-2 and 9013-1(m).

                                             Background

         6.     The Debtors operate 169 locations, including 92 furniture and mattress showrooms

and 77 freestanding mattress and specialty locations. The Debtors do business under brand names,

including Art Van Furniture, Pure Sleep, Scott Shuptrine Interiors, Levin Furniture, Levin

Mattress, and Wolf Furniture. The Debtors were founded in 1959 and was owned by its founder,

Art Van Elslander, until it was sold to funds affiliated with Thomas H. Lee Partners, L.P. (“THL”)

                                                   2
13156889 v3
               Case 20-10553-CSS           Doc 4       Filed 03/09/20   Page 3 of 26




in March 2017. Pennsylvania based Levin Furniture and Wolf Furniture were acquired by Art Van

in November 2017. As of the Petition Date (as defined below), the Debtors operate stores

throughout Michigan, Indiana, Ohio, Illinois, Pennsylvania, Maryland, Missouri, and Virginia.

The Debtors are headquartered in Warren, Michigan and have approximately 4,500 employees as

of the Petition Date (as defined below).

         7.    On March 8, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding

the facts and circumstances of these chapter 11 cases is set forth in the Declaration of David Ladd,

Executive Vice President and Chief Financial Offer of Art Van Furniture, LLC, in Support of

Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously with this Motion and incorporated by reference herein. Concurrently with the

filing of this Motion, the Debtors filed a motion requesting procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). The Debtors are

operating their business and managing their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in these chapter 11 cases and no official committees have been

appointed or designated.

                                The Cash Management System

I.       Overview.

         8.    In the ordinary course of business, the Debtors operate an integrated and centralized

cash management system, which is depicted on Exhibit 1 annexed to the Interim Order and the

Final Order (the “Cash Management System”).             The Cash Management System is typical of

multi-store retail operations and is comparable to the centralized cash management systems used

by other similarly sized retail companies to manage the cash flow of operating units in a

                                                   3
13156889 v3
               Case 20-10553-CSS          Doc 4       Filed 03/09/20   Page 4 of 26




cost-effective, efficient manner. The Debtors use their Cash Management System in the ordinary

course to collect, transfer, and distribute funds generated from their operations and to facilitate

cash monitoring, forecasting, and reporting. The Debtors’ treasury department maintains daily

oversight over the Cash Management System and implements cash management controls for

entering, processing, and releasing funds, including in connection with Intercompany Transactions

(as defined below). Additionally, the treasury department regularly reconciles the Debtors’ books

and records to ensure that all transfers are accounted for properly.

         9.    As of the Petition Date, the Cash Management System consists of 45 active bank

accounts (the “Bank Accounts”), all of which are located in the United States. The Cash

Management System is centralized around a main operating account (ending in 1220)

(the “Primary Operating Account”) at Bank of America (“BOA”).             The Primary Operating

Account is funded on an as-needed basis by the Debtors’ ABL administrative agent, issuing bank,

and collateral agent Wells Fargo Bank, National Association (the “Credit Line”) and likewise zero

balances daily into the Credit Line.

         10.   The Cash Management System is similar to those commonly employed by

businesses comparable in size and scale to the Debtors. Indeed, large multinational businesses use

integrated systems to help control funds, ensure cash availability for each entity, and reduce

administrative expenses by facilitating the movement of funds among multiple entities. The Cash

Management System is vital to the Debtors’ ability to conduct their operations throughout the

globe. Any disruption of the Cash Management System would be materially detrimental to the

Debtors’ operations, as their businesses require prompt access to cash and accurate cash tracking.

II.      The Bank Accounts and Flow of Funds.

         11.   The Cash Management System is tailored specifically to meet the Debtors’

operating needs—enabling the Debtors to control and monitor corporate funds, ensure cash

                                                  4
13156889 v3
               Case 20-10553-CSS        Doc 4       Filed 03/09/20   Page 5 of 26




availability and liquidity, comply with the requirements of their financing agreements, reduce

administrative expenses by facilitating the movement of funds, and enhance the development of

accurate account balances. These controls are critical given the significant volume of cash

transactions managed through the Cash Management System each day.

         12.   The Cash Management System, generally, is based around (a) a Master Collections

Account held by Debtor Art Van Furniture, LLC, which collects incoming funds from the Debtors’

deposit accounts, and (b) a Primary Operating Account held by Debtor Art Van Furniture, LLC,

through which the Debtors manage their worldwide operating disbursements.

         13.   The Cash Management System is seamlessly integrated with the Debtors’

prepetition ABL Facility (as defined herein). The Debtors collect funds from various collections

accounts, which are collected in the Master Collections Account as described below. By the close

of the business day, any funds that are held in the Master Collections Account are automatically

swept by the ABL Agent (as defined herein) and applied to pay down the ABL Facility. As related

to disbursements, each day, the Debtors estimate their required daily cash expenditures and submit

a request to the ABL Agent to draw such amount from the ABL Facility. Any request—including

multiple requests, as needed—to draw on the ABL Facility made prior to 2:00 p.m., prevailing

Eastern Time, are deposited into the Primary Operating Account (or such other disbursement

account as directed by the Debtors) on the same day. The Debtors use these funds to make

disbursements from their various disbursement accounts. The Debtors maintain any excess cash

not disbursed on a given day in the Primary Operating Account and the Subsidiary Operating

Account ending in 2448, as the case may be on any given day, and account for such cash when

submitting a request for funding on future days. As of the Petition Date, the Debtors have

approximately $11.1 million in the Bank Accounts across the Cash Management System.



                                                5
13156889 v3
                Case 20-10553-CSS           Doc 4       Filed 03/09/20     Page 6 of 26




         14.    As of the Petition Date, the Cash Management System includes a total of 45 Bank

Accounts, which are held at 6 Cash Management Banks, maintained by the Debtors. The Debtors

hold their Bank Accounts at various entities across the organizational structure. The Bank

Accounts are identified on Exhibit 2 annexed to the Interim Order and the Final Order.2 The

following is a table summarizing the number of Bank Accounts and holder:

                                                                           # of Bank
                                      Entity Name
                                                                           Accounts
                   Art Van Furniture, LLC                                      14
                   Sam Levin Inc                                                8
                   AV Mattress World, LLC                                       5
                   AV Conner LLC                                                3
                   AVF Franchising, LLC                                         3
                   Avasi, Inc                                                   2
                   AV Midwest, LLC                                              2
                   AV Pure Sleep Franchising, LLC                               2
                   Comfort Mattress LLC, Liberty Finance LLC,
                   AV Mattress Express LLC, AVF Holding
                                                                            1 (each)
                   Company, Inc., LF Trucking Inc, Wolf Parent
                   LLC

         15.    The Debtors’ primary Cash Management Banks are BOA and PNC Bank, but the

Debtors have Bank Accounts with 5 other banking institutions to facilitate their Cash Management

System, as summarized in the following table:

                                                                            # of Bank
                               Cash Management Banks
                                                                            Accounts
                   BOA                                                         24
                   PNC Bank                                                    15
                   First Commonwealth                                           2
                   M&T Bank                                                     2
                   Huntington National Bank                                     1
                   Wells Fargo                                                  1




2
    As of the Petition Date, the Cash Management System includes 45 Bank Accounts; however, in the ordinary
    course, the Debtors may close existing accounts or open new accounts.


                                                    6
13156889 v3
                 Case 20-10553-CSS              Doc 4       Filed 03/09/20     Page 7 of 26




         16.     Pursuant to the respective credit agreements and other loan documents (including

intercreditor and deposit account control agreements) governing the Debtors’ prepetition asset-

based revolving credit facility (the “ABL Facility”) and the Debtors’ term loan credit facility

(“Term Loan Facility”), substantially all of the cash held in the Bank Accounts is subject to

properly-perfected security interests in favor of Wells Fargo Bank, N.A., solely in its capacity as

administrative agent under the ABL Facility (the “ABL Agent”), and Virtus Group, LP, solely in

its capacity as administrative agent under the Term Loan Facility.

         17.     Each of the Bank Accounts serves dedicated functions as described in the following

table:

                                                                      Account Description
                    Account
 Primary Operating Account                        The Debtors’ Primary Operating Account is the Debtors’
                                                  primary account for funding operations. On a daily basis, the
      Bank of America
                                                  Debtors estimate their required daily cash expenditures and
      Account ending 1220                         submit a request to the ABL Agent to draw such amount from
                                                  the ABL Facility. Any request or requests made prior to 2:00
      Art Van Furniture LLC                       p.m., prevailing Eastern Time, are funded into the Master
                                                  Operating Account (or such other disbursement account as
                                                  directed by the Debtors) on the same day. That cash is used to
                                                  fund disbursements to the General Disbursement Accounts and
                                                  the Payroll Disbursement Accounts.

 Master Collections Account
                                                  The Master Collections Account is the Debtors’ primary
      Account ending 0556                         collections concentration account. Funds in the various other
                                                  collection accounts are swept daily into the Master Collections
                                                  Account. At approximately 11:00 p.m., prevailing Eastern
                                                  Time, each day, any funds that are held in the Master
                                                  Collections Account are automatically swept by the ABL Agent
                                                  and applied to pay down borrowings under the ABL Facility.

 Subsidiary Operating Accounts
                                                  The Subsidiary Operating Accounts are funded by the Debtors’
      Accounts ending 2448, 5739, 7292, 5527,     Primary Operating Account or the ABL Facility for funding
      9601, 4307, 4466, 5331, 3447, and 7406      operations of the Sam Levin and Wolf subsidiaries. Any excess
                                                  funds from the subsidiary’s operations are collected and
                                                  disbursed from this account via ACH on an as needed basis.




                                                        7
13156889 v3
                    Case 20-10553-CSS              Doc 4        Filed 03/09/20       Page 8 of 26




                                                                           Account Description
                         Account
    Collections Accounts                              The Debtors’ Collection Accounts receive revenue from the
                                                      Debtors’ daily retail, and online transactions. As shown on
        Accounts ending 3376, 5126, 8476, 8513,
                                                      Exhibit 1 to the Interim Order.
        9791, 3523, 7508, 7586, 0563, 4987, 5260,
        2774, 5388, 7386, 5284, 2779, 1305, 6305,
                                                      Funds from these Collection Accounts are swept into the Master
        3169, 1597
                                                      Collection Account in one of two different manners based on
                                                      needs. These consist of: (1) eleven automatic Zero-Balance
                                                      Accounts (“ZBA”) and (2) nine manual ACH Sweep Accounts
                                                      (“ACH”).3 Generally, the ZBA funds are swept on one day are
                                                      available the next day in the Master Collections Account. ACH
                                                      funds are generally sweep on a weekly or as needed basis.

    General Disbursement Accounts                     The Debtors’ General Disbursement Accounts are funded from
                                                      the Primary Operating Account and are used to make payments
        Accounts ending 8027, 6758, 3866, 1282,
                                                      related to the Debtors’ financing facilities, including principal
        5000, 8068, 0082, 6268, 1300, 5739
                                                      and interest payments, and general operating costs, including
                                                      general expenses, professional fees, and rent payments. These
                                                      General Disbursement Accounts are funded on an as-needed
                                                      basis as described above.

                                                      Payments related to the Debtors’ expense management
                                                      reimbursement tool, employee benefits, and federal and state
                                                      taxes are automatically debited from the account ending 8027
                                                      on a daily basis.


           18.      The Debtors propose to continue using the Bank Accounts described above and

listed on Exhibit 2 annexed to the Interim Order and the Final Order after the Petition Date, subject

to their right to open and close accounts in their discretion (which is further subject to the consent

of the ABL Agent).

III.       The Cash Management System.

                    1.       Cash Collections.

           19.      Cash collections from sales at each of the Debtors’ brick and mortar locations are

deposited daily into the applicable store’s designated Depository Account. Each Depository




3
       A Zero-Balance Account is an account that the proceeds of which are automatically rolled into the Master
       Collections Account at the end of each day so that the account maintains no overnight balance. An ACH Sweep
       Account is an account that utilizes the ACH product offering of certain banks to sweep transfer balances on an as
       needed basis to the Master Collections Account. Funds from the ACH Sweep Account are available the day after
       such sweep.

                                                            8
13156889 v3
               Case 20-10553-CSS         Doc 4        Filed 03/09/20   Page 9 of 26




Account then manually ACH or ZBA into the Primary Depository Account, which then sweeps to

the ABL Facility.

         20.   The Debtors request funding from the ABL Facility daily and requested funds are

wired transferred into the Primary Operating Account.

               2.      Credit Card Collections.

         21.   Credit card sales at the Debtors’ brick and mortar locations and purchases on the

Debtors’ e-commerce website are deposited approximately every day after the credit card sale into

the designated Depository Account. Credit card companies deduct certain “upfront” processing

fees, chargebacks, and returns from those receipts before they are swept into the Primary

Depository Account; such upfront fees total approximately 3% of the gross receipts. Meanwhile,

“back-end fees” (together with the “upfront” fees, the “Processor Fees”), transaction fees, debit

fees, and other administrative fees, are paid monthly and range from $570,000 to 700,000 per

month based on the volume of credit card transactions. The Debtors reserve all rights in connection

with the Processor Fees.

         22.   The Debtors use payment processors to process credit card payments pursuant to

certain agreements (collectively, the “Payment Processing Agreements”). Those agreements

permit, among other things, the imposition of fines by credit card companies and for breaches of

certain terms in the Payment Processing Agreements by merchants (the “Fines”). Although the

Debtors do not expect to incur any prepetition Fines, for the avoidance of doubt, the Debtors assert

that any Fines on account of prepetition breaches of the Payment Processing Agreements are

prepetition claims that are subject to the automatic stay imposed by section 362 of the Bankruptcy

Code and, therefore, credit card companies are not permitted to collect, net, withhold, or setoff

such prepetition Fines absent obtaining relief from the Court.



                                                  9
13156889 v3
               Case 20-10553-CSS        Doc 4     Filed 03/09/20     Page 10 of 26




         B.     Disbursements.

         23.    The Debtors make substantially all disbursements from the Primary Operating

Account and the Subsidiary Operating Account to meet the Debtors’ ordinary course obligations,

including operating expenses, vendor and shipper payments, company credit card payments, back-

end credit card processing fees, loan payments, accounts payable rent, payroll, payroll taxes and

other employee obligations. The Primary Operating Account only disburses funds via wire, direct

deposit, checks, ACH and other similar fund-transfer mechanisms.

IV.      Bank and Processor Fees.

         A.     Bank Fees.

         24.    In the ordinary course of business, the Debtors incur periodic service charges and

other fees in connection with maintaining the Cash Management System (collectively,

the “Bank Fees”). The Debtors incur approximately $35,000 per month on account of the Bank

Fees. As of the Petition Date, the Debtors estimate that they owe approximately $87,000 on

account of unpaid Bank Fees, the entirety of which is expected to become due and payable within

25 days of the Petition Date. The Debtors seek authority to continue paying the Bank Fees,

including the prepetition Bank Fees, in the ordinary course on a postpetition basis, consistent with

historical practices.

         B.     Processor Fees.

         25.    As described above, the Debtors incur both daily and monthly Processor Fees in

connection with the Payment Processing Agreements. As of the Petition Date, the Debtors

estimate that they owe approximately $185,000 on account of unpaid Processor Fees, the entirety

of which is expected to become due and payable within 25 days of the Petition Date. The Debtors



                                                10
13156889 v3
               Case 20-10553-CSS         Doc 4     Filed 03/09/20     Page 11 of 26




seek authority to continue paying the Processor Fees, including the prepetition Processor Fees, in

the ordinary course on a postpetition basis, consistent with historical practices.

V.       Company Cards.

         26.   As part of the Cash Management System, the Debtors provide certain employees

with credit cards issued by American Express (“Amex”) (the “Amex Company Cards”) and Wells

Fargo (“Wells”) (the “Wells Company Cards” and, together with the Amex Company Cards, the

“Company Cards”).

         27.   As of the Petition Date, approximately twelve (12) employees, all of Debtor Art

Van Furniture, LLC, have active Amex Company Cards. The Amex Company Cards are corporate

guarantee cards for which the relevant employees do not have personal liability. The employees

use the Amex Company Cards for approved and legitimate business expenses, including expenses

related to travel, supplies procured on behalf of the Debtors in the ordinary course of business, and

certain third-party vendor obligations on a discretionary basis.

         28.   As of the Petition Date, approximately 140 employees, all of Debtor Sam Levin,

Inc., have active Wells Company Cards. The Wells Company Cards are corporate guarantee cards

for which the relevant employees do not have personal liability. The employees use the Wells

Company Cards for approved and legitimate business expenses related to travel, supplies procured

on behalf of the Debtors in the ordinary course of business, and certain third-party vendor

obligations on a discretionary basis.

         29.   Historically, the Debtors have incurred approximately $207,000 per month in

obligations arising from the Company Cards and have a $800,000 monthly credit limit. The

expenses incurred on the Company Cards are essential to the operation of the Debtors’ business.

         30.   The Debtors have policies whereby their employees seek reimbursement or file

expense reports for the Debtors’ payment of business related expenses. The expenses are ordinary

                                                 11
13156889 v3
               Case 20-10553-CSS          Doc 4    Filed 03/09/20    Page 12 of 26




course expenses that the Debtors’ employees incur in performing their job functions, including all

expenses incurred on the Company Cards. It is essential to the continued operation of the Debtors’

business that the Debtors be permitted to continue reimbursing, or making direct payments on

behalf of, employees for such expenses.

         31.   As an essential part of the operation of their business, the Debtors require

employees to use the Company Cards to pay for the Debtors’ procurement of items, such as office

supplies, which are used in the Debtors’ ordinary course of business. Use of the Company Cards

is an integral part of the Debtors’ Cash Management System, and continuation of the ability of the

Debtors’ employees to use the Company Cards for procurement is essential to the continued

operation of the Debtors’ business.

         32.   As of the Petition Date, the Debtors estimate that they owe approximately $420,000

on account of unpaid obligations under the Company Cards, the entirety of which is expected to

become due and payable within 25 days of the Petition Date. The Debtors seek authority to

continue using the Company Cards and to pay any undisputed prepetition amounts in connection

therewith, including all related prepetition charges and fees, in the ordinary course of business

consistent with prepetition practices.

VI.      Business Forms.

         33.   In the ordinary course of their business, the Debtors utilize a variety of preprinted

correspondence and business forms, such as letterhead and checks (collectively, the “Business

Forms”). The Debtors also maintain books and records to document their financial results and a

wide array of operating information. To avoid a significant disruption to their business operations

and to minimize unnecessary additional expenses to their estates, the Debtors request that the Court

authorize the Debtors’ continued use of their Business Forms to the limited extent they are

preprinted and in existence before the Petition Date, without reference to the Debtors’ status as

                                                  12
13156889 v3
                Case 20-10553-CSS             Doc 4      Filed 03/09/20        Page 13 of 26




debtors in possession, rather than requiring the Debtors to incur the unnecessary expense and delay

of ordering entirely new forms as required by the Operating Guidelines and Reporting

Requirements for Debtors in Possession and Trustees (the “U.S. Trustee Guidelines”). If the

Debtors exhaust their existing supply of preprinted Business Forms during these chapter 11 cases,

the Debtors will print or order such forms with the designation “Debtor in Possession” and the

corresponding bankruptcy case number. Further, if the Debtors or their agents print certain

Business Forms themselves, then the Debtors shall begin printing “Debtor in Possession” legend

on such Business Forms as soon as practicable.

VII.     Compliance with U.S. Trustee Guidelines and Bankruptcy Code.

         34.     Section 345 of the Bankruptcy Code governs a debtor’s cash deposits during a

chapter 11 case and authorizes deposits of money as “will yield the maximum reasonable net return

on such money, taking into account the safety of such deposit or investment.” For deposits or

investments that are not “insured or guaranteed by the United States or by a department, agency,

or instrumentality of the United States or backed by the full faith and credit of the United States,”

section 345(b) of the Bankruptcy Code requires the estate to obtain, from the entity with which the

money is deposited or invested, a bond in favor of the United States and secured by the undertaking

of an adequate corporate surety, or “the deposit of securities of the kind specified in section 9303

of title 31,” unless the Court “for cause” orders otherwise. 11 U.S.C. § 345(a)-(b).4 Additionally,

the U.S. Trustee Guidelines generally require chapter 11 debtors to, among other things, deposit




4
    Strict compliance with the requirement of section 345(b) of the Bankruptcy Code would, in a case such as this,
    be inconsistent with section 345(a), which permits a debtor in possession to make such investments of money of
    the estate “as will yield the maximum reasonable net return on such money.” Thus, in 1994, to avoid “needlessly
    handcuff[ing] larger, more sophisticated debtors,” Congress amended 345(b) of the Bankruptcy Code to provide
    that its strict investment requirements may be waived or modified if the Court so orders “for cause.” 140 Cong.
    Rec. H. 10,767 (Oct. 4, 1994), 1994 WL 54773.


                                                       13
13156889 v3
               Case 20-10553-CSS        Doc 4    Filed 03/09/20     Page 14 of 26




all estate funds in an account with an authorized depository that agrees to comply with the U.S.

Trustee’s requirements.

         A.    The Bank Accounts Are All Either (1) at Authorized Depositories or (2) Hold
               a Daily Balance Below the FDIC-Insured Level, and Therefore Comply with
               Section 345.

         35.   The Bank Accounts comply with the requirements of section 345(b) of the

Bankruptcy Code. All but 2 of the Debtors’ 45 Bank Accounts are maintained at banks that have

executed a Uniform Depository Agreement (“UDA”) with, and are designated as authorized

depositories by, the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”), pursuant to the Operating Guidelines and Reporting Requirements for Debtors in

Possession and Trustees (the “U.S. Trustee Operating Guidelines”). Likewise, all of the Bank

Accounts are located in the U.S. and are insured by the Federal Deposit Insurance Corporation

(“FDIC”), and the 2 Bank Accounts not maintained with an authorized depository hold a daily

balance that does not exceed the applicable FDIC-insured amount. Thus, the Debtors believe that

any funds that are deposited in the Bank Accounts are secure, and, therefore, the Debtors are in

compliance with section 345 of the Bankruptcy Code with respect to such Bank Accounts.

VIII. Intercompany Transactions.

         36.   In the ordinary course of business, the Debtors maintain business relationships with

each Debtor and non-Debtor entity, conducting transactions from time to time that result in

intercompany receivables and payables (the “Intercompany Balances”) and/or are on account of

capital contributions, equity investments, or distributions on account of equity investments

(all such transactions, collectively, the “Intercompany Transactions”). Intercompany Transactions

are made either (a) to reimburse certain Debtors or non-Debtors for various expenditures

associated with their businesses, (b) to fund certain Debtors’ or non-Debtors’ accounts in

anticipation of such expenditures, as needed, or (c) to transfer excess funds up to the Primary

                                                14
13156889 v3
               Case 20-10553-CSS         Doc 4     Filed 03/09/20   Page 15 of 26




Operating Account and/or Credit Line when such excess revenue is available. Accordingly, at any

given time there may be Intercompany Balances owing by one Debtor or non-Debtor to another

Debtor or non-Debtor. This system not only maximizes efficiency but also simplifies third-party

interactions with the Debtors as an enterprise.

         37.   The Debtors, with the assistance of their restructuring advisor, Alvarez and Marsal,

LLC (“A&M”), also have established monitoring systems to track postpetition intercompany

transfers. If the Intercompany Transactions were to be discontinued, the Cash Management

System and the Debtors’ operations would be unnecessarily disrupted to the detriment of

the Debtors, their creditors, and other stakeholders.

                                          Basis for Relief

I.       Maintaining the Existing Cash Management System Is Essential to Maximizing the
         Value of the Debtors’ Estates.

         38.   The U.S. Trustee Guidelines require debtors in possession to, among other things:

(a) establish one debtor-in-possession bank account for all estate monies required for the payment

of taxes, including payroll taxes; (b) close all existing bank accounts and open new debtor-in-

possession accounts; (c) maintain a separate debtor-in-possession account for cash collateral; and

(d) obtain checks that bear the designation “debtor in possession” and reference the bankruptcy

case number and type of account on such checks. These requirements are designed to provide a

clear line of demarcation between prepetition and postpetition claims and payments and help

protect against the inadvertent payment of prepetition claims by preventing banks from honoring

checks drawn before the Petition Date.

         39.   Considering, however, the integrated Cash Management System that the Debtors

have in place for the transfer and distribution of funds, which ties into the Debtors’ existing

corporate accounting and cash forecasting reporting, enforcement of this provision of the


                                                  15
13156889 v3
                 Case 20-10553-CSS      Doc 4    Filed 03/09/20     Page 16 of 26




U.S. Trustee Guidelines during these chapter 11 cases would disrupt the Debtors’ ability to

efficiently administer these chapter 11 cases. Accordingly, the Debtors respectfully request that

the Court allow them to operate each of the Bank Accounts listed on Exhibit 2 annexed to the

Interim Order and the Final Order as they were maintained in the ordinary course before the

Petition Date.

         40.     Continuation of the Cash Management System is permitted pursuant to

section 363(c)(1) of the Bankruptcy Code, which authorizes the debtor in possession to “use

property of the estate in the ordinary course without notice or a hearing.” 11 U.S.C. § 363(c)(1).

Bankruptcy courts routinely treat requests for authority to continue utilizing existing cash

management systems as a relatively “simple matter.” In re Baldwin-United Corp., 79 B.R. 321,

327 (Bankr. S.D. Ohio 1987). Additionally, courts recognize that an integrated cash management

system “allows efficient utilization of cash resources and recognizes the impracticalities of

maintaining separate cash accounts for the many different purposes that require cash.”

In re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and rev’d in

part, 997 F.2d 1039 (3d Cir. 1993). The United States Court of Appeals for the Third Circuit has

agreed, emphasizing that requiring a debtor to maintain separate accounts “would be a huge

administrative burden and economically inefficient.” Columbia Gas, 997 F.2d at 1061; see also

In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir. 1995) (noting that maintaining an existing

cash management system allows debtors “to administer more efficiently and effectively its

financial operations and assets”).

         41.     Here, requiring the Debtors to adopt a new, segmented cash management system

during these chapter 11 cases would be expensive, burdensome, and unnecessarily disruptive to

the Debtors’ operations. Importantly, the Cash Management System provides the Debtors with



                                                16
13156889 v3
               Case 20-10553-CSS        Doc 4     Filed 03/09/20     Page 17 of 26




the ability to instantaneously track and report the location and amount of funds, which, in turn,

allows management to track and control such funds, ensure cash availability, and reduce

administrative costs through a centralized method of coordinating the collection and movement of

funds. Any disruption of the Cash Management System could have a negative effect on the

Debtors’ restructuring efforts. New bank accounts would increase operating costs, and the delays

that would result from opening new accounts, revising cash management procedures, and

redirecting daily store deposits would negatively impact the Debtors’ ability to operate their

business while pursuing these arrangements. Further, the Debtors would be subject to significant

administrative burdens and expenses because they would need to execute new signatory cards and

depository agreements and create an entirely new manual system for issuing checks and paying

postpetition obligations, all as would otherwise be required by the U.S. Trustee Guidelines. See

U.S. Trustee Guidelines, at pp. 2–3.

         42.   Moreover, the Debtors respectfully submit that parties in interest will not be harmed

by their maintenance of the Cash Management System, including maintenance of the Bank

Accounts, because the Debtors have implemented appropriate mechanisms to ensure that

unauthorized payments will not be made on account of obligations incurred before the Petition

Date. Specifically, with the assistance of their advisors, the Debtors have implemented internal

control procedures that prohibit payments on account of prepetition debts without the prior

approval of the Debtors’ treasury department. In light of such protective measures, the Debtors

submit that maintaining the Cash Management System is in the best interests of their estates and

creditors.

         43.   Courts in this district routinely allow large debtors in chapter 11 cases to maintain

their existing cash management systems. See, e.g., In re Destination Maternity Corporation, No.



                                                17
13156889 v3
                   Case 20-10553-CSS             Doc 4      Filed 03/09/20        Page 18 of 26




19-12256 (BLS) (Bankr. D. Del. Nov. 12, 2019) (authorizing the debtors to continue using the

cash management system maintained by the debtors prepetition); In re Forever 21, Inc.,

No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In re Blackhawk Mining, LLC, No. 19-

11595 (LSS) (Bankr. D. Del. Aug. 3, 2019) (same); In re PES Holdings, LLC, No. 19-11626 (KG)

(Bankr. D. Del. Jul. 23, 2019) (same); In re Z Gallerie, LLC, No. 19-10488 (LSS) (Bankr. D. Del.

Apr. 9, 2019) (same); In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Feb.

26, 2019) (same).5

II.        Authorizing the Debtors to Continue Using Debit, Wire, Credit Card, and ACH
           Payments Is Warranted.

           44.      The Debtors request that the Court grant further relief from the U.S. Trustee

Guidelines to the extent they require the Debtors to make all disbursements by check. In particular,

the U.S. Trustee Guidelines require that all receipts and all disbursements of estate funds must be

made by check with a notation representing the reason for the disbursement. As discussed above,

in the ordinary course of business, the Debtors conduct transactions through wires, ACH, direct

deposits, Company Cards, and other similar methods.                       If the Debtors’ ability to conduct

transactions by these methods is impaired, the Debtors may be unable to perform under certain

contracts, and payments to vendors could be delayed, resulting in unnecessary disruption to their

business operations and the incurrence of additional costs to their estates.

III.       Authorizing the Cash Management Banks to Continue to Maintain, Service, and
           Administer the Bank Accounts in the Ordinary Course Is Warranted.

           45.      The Debtors respectfully request that the Court authorize the Cash Management

Banks to continue to maintain, service, and administer the Bank Accounts as accounts of the



5
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
       Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                          18
13156889 v3
               Case 20-10553-CSS        Doc 4     Filed 03/09/20     Page 19 of 26




Debtors as debtors in possession, without interruption and in the ordinary course. In this regard,

the Cash Management Banks should be authorized to receive, process, honor, and pay any and all

checks, and other instructions and drafts payable through, drawn, or directed on such Bank

Accounts after the Petition Date by holders, makers, or other parties entitled to issue instructions

with respect thereto; provided that any check, ACH transfer, draft, or other notification that the

Debtors advise the Cash Management Banks to have been drawn, issued, or otherwise presented

before the Petition Date may be honored by the Cash Management Banks only to the extent

authorized by order of the Court.

         46.   The Debtors further request that the Court authorize the Bank Accounts to accept

and honor all representations from the Debtors as to which checks, drafts, ACH transfers, or wires

should be honored or dishonored consistent with any order of the Court and governing law,

whether such checks, drafts, ACH transfers, or wires are dated before or subsequent to the Petition

Date. The Debtors also request that, to the extent a bank honors a prepetition check or other item

drawn on any account either (a) at the direction of the Debtors, (b) in a good-faith belief that the

Court has authorized such prepetition check or item to be honored, or (c) as a result of a mistake

made despite implementation of customary item handling procedures, such bank will not be

deemed to be liable to the Debtors, their estates, or any other party on account of such prepetition

check or other item honored postpetition. The Debtors respectfully submit that such relief is

reasonable and appropriate because the Cash Management Banks are not in a position to

independently verify or audit whether a particular item may be paid in accordance with a Court

order or otherwise.

         47.   Moreover, the Debtors request that the Court authorize the Debtors to pay any

prepetition Bank Fees on account of prepetition transactions that are charged postpetition, and



                                                19
13156889 v3
               Case 20-10553-CSS          Doc 4     Filed 03/09/20      Page 20 of 26




authorize the Cash Management Banks to: (a) continue to charge the Debtors the Bank Fees; and

(b) charge-back returned items to the Bank Accounts, whether such items are dated before, on, or

subsequent to the Petition Date, in the ordinary course.

IV.      The Requested Waivers Are Appropriate.

         A.     Cause Exists to Waive the U.S. Trustee Guidelines Regarding Authorized
                Depositories and Section 345(b) of the Bankruptcy Code.

         48.    To the extent the Cash Management System does not strictly comply with the U.S.

Trustee Guidelines and section 345 of the Bankruptcy Code, the Debtors seek a waiver of the

deposit requirements set forth therein and the U.S. Trustee Guidelines. Section 345(a) of the

Bankruptcy Code authorizes deposit or investment of money of estates, such as cash, as “will yield

the maximum reasonable net return on such money, taking into account the safety of such deposit

or investment.” 11 U.S.C. § 345(a). For deposits that are not “insured or guaranteed by the United

States or by a department, agency or instrumentality of the United States or backed by the full faith

and credit of the United States,” section 345(b) of the Bankruptcy Code provides that the estate

must require from the entity with which the money is deposited or invested a bond in favor of the

United States secured by the undertaking of a corporate security, “unless the court for cause orders

otherwise.” 11 U.S.C. § 345(b).

         49.    Courts may waive compliance with the Bankruptcy Code section 345 and the U.S.

Trustee Guidelines for “cause.” In evaluating whether “cause” exists, courts have considered a

number of factors, such as: (a) the sophistication of the debtor’s business; (b) the size of the

debtor’s business operations; (c) the amount of the investments involved; (d) the bank rating

(Moody’s and Standard & Poor) of the financial institution where the debtor in possession funds

are held; (e) the complexity of the case; (f) the safeguards in place within the debtor’s own business

for ensuring the safety of the funds; (g) the debtor’s ability to reorganize in the face of a failure of


                                                  20
13156889 v3
               Case 20-10553-CSS         Doc 4     Filed 03/09/20     Page 21 of 26




one or more of the financial institutions; (h) the benefit to the debtor; (i) the harm, if any, to the

estate; and (j) the reasonableness of the debtor’s request for relief from section 345(b) requirements

in light of the overall circumstances of the case. See In re Serv. Merch. Co., Inc., 240 B.R. 894,

896 (Bankr. M.D. Tenn. 1999).

         50.   Here, “cause” exists because, among other things: (a) all of the Debtors’ Cash

Management Banks are highly rated, reputable banks that are subject to supervision by national

banking regulators; (b) the Debtors have internal safeguards in place through their treasury

department to ensure the safety of the funds and also retain the right to open and close accounts

with the Cash Management Banks and establish new bank accounts as needed; and (c) requiring

the Debtors to transfer the funds to a designated authorized depository would place a needless

administrative burden on the Debtors that would unnecessarily divert the attention of the Debtors’

management away from the critical sale and store closure processes. On balance, the benefits of

a waiver would far outweigh any potential harm to the estates from noncompliance with

section 345(b).

         51.   Further, all but 2 of the Debtors’ Bank Accounts are maintained at banks that are

authorized depositories. Although eight of the non-consolidated Depository Accounts are at banks

not designated as authorized depositories in the District of Delaware, the Debtors submit that they

are well-capitalized and financially-stable institutions insured by either the FDIC or CDIC, and do

not exceed the insured limits. Therefore, the Debtors submit that cause exists to waive the U.S.

Trustee Guidelines and allow the Debtors to continue to maintain the Bank Accounts in the

ordinary course of business.

         52.   Courts in this district have regularly waived the U.S. Trustee Guidelines on the

grounds that they may be potentially disruptive to a debtor’s postpetition business operations and



                                                 21
13156889 v3
                Case 20-10553-CSS             Doc 4      Filed 03/09/20        Page 22 of 26




restructuring efforts. See, e.g., In re Destination Maternity Corporation, No. 19-12256 (BLS)

(Bankr. D. Del. Nov. 12, 2019) (granting waiver of section 345(b) of the Bankruptcy Code) In re

Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In re Blackhawk

Mining, LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 3, 2019) (same); In re PES Holdings,

LLC, No. 19-11626 (KG) (Bankr. D. Del. Jul. 23, 2019) (same); In re Things Remembered, Inc.,

No. 19-10234 (KG) (Bankr. D. Del. Feb. 26, 2019) (same); In re VER Techs. Holdco LLC, No. 18-

10834 (KG) (Bankr. D. Del. May 4, 2018) (same).6

         B.      The Court Should Authorize the Debtors to Continue Using Their Existing
                 Business Forms.

         53.     The U.S. Trustee Guidelines and Bankruptcy Local Rule 2015-2(a) also require

debtors in possession to obtain checks that bear the designation “debtor in possession” on such

checks. To avoid disruption of the Cash Management System and unnecessary expense, the

Debtors request that they be authorized to continue to use the Business Forms substantially in the

form existing immediately before the Petition Date, without reference to their status as debtors in

possession. The Debtors submit that parties in interest will not be prejudiced by this relief. Parties

doing business with the Debtors undoubtedly will be aware of their status as debtors in possession

and, thus, changing Business Forms is unnecessary and would be unduly burdensome. If the

Debtors exhaust their existing supply of checks during these chapter 11 cases, the Debtors will

print or order checks with the designation “Debtor in Possession” and the corresponding

bankruptcy number.         Further, if the Debtors or their agents print certain Business Forms




6
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       22
13156889 v3
               Case 20-10553-CSS         Doc 4     Filed 03/09/20      Page 23 of 26




themselves, then the Debtors shall begin printing “Debtor in Possession” legend on such Business

Forms as soon as practicable.

         54.   In other chapter 11 cases, courts in this district have allowed debtors to use their

prepetition business forms without the “debtor in possession” label. See, e.g., In re Destination

Maternity Corporation, No. 19-12256 (BLS) (Bankr. D. Del. Nov. 12, 2019) (authorizing debtors’

continued use of preprinted check stock without a “Debtor in Possession” marking until the supply

is exhausted); In re Forever 21, Inc., No. 19-12122 (KG) (Bankr. D. Del. Oct. 1, 2019) (same); In

re Blackhawk Mining, LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 3, 2019) (same); In re PES

Holdings, LLC, No. 19-11626 (KG) (Bankr. D. Del. Jul. 23, 2019) (same); In re Z Gallerie, LLC,

No. 19-10488 (LSS) (Bankr. D. Del. Apr. 9, 2019) (same).

          Processing of Checks and Electronic Fund Transfers Should Be Authorized

         55.   The Debtors have sufficient funds to pay the amounts described in this Motion in

the ordinary course of business by virtue of expected cash flows from ongoing business operations

and anticipated access to cash collateral. Under the Debtors’ existing cash management system,

the Debtors have made arrangements to readily identify checks or wire transfer requests relating

to the Cash Management System, as applicable. Accordingly, the Debtors believe that checks or

wire transfer requests that are not related to authorized payments will not be honored inadvertently.

Therefore, the Debtors respectfully request that the Court authorize all applicable financial

institutions, when requested by the Debtors, to receive, process, honor, and pay any and all checks

or wire transfer requests in respect of the relief requested in this Motion.

                 The Requirements of Bankruptcy Rule 6003(b) Are Satisfied

         56.   Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the commencement of a chapter 11 case “to the extent that relief is necessary to avoid immediate

and irreparable harm.” Fed. R. Bankr. P. 6003. For the reasons discussed above, authorizing the

                                                 23
13156889 v3
               Case 20-10553-CSS         Doc 4     Filed 03/09/20     Page 24 of 26




Debtors to (a) continue to operate their Cash Management System; (b) honor certain prepetition

obligations related thereto; and (c) maintain existing Business Forms in the ordinary course of

business that accrued prior to the Petition Date, and granting the other relief requested herein is

integral to the Debtors’ ability to transition their operations into these chapter 11 cases smoothly.

Failure to receive such authorization and other relief during the first 21 days of these chapter 11

cases would severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the

Debtors submit that they have satisfied the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 to support granting the relief requested herein.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         57.   To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                      Reservation of Rights

         58.   Nothing contained in this Motion or any actions taken by the Debtors pursuant to

any order granting the relief requested by this Motion is intended or should be construed as: (a)

an admission as to the validity, priority, or amount of any particular claim against a Debtor entity;

(b) a waiver of the Debtors’ right to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Motion or any order granting the relief requested by this

Motion; (e) a request or authorization to assume any agreement, contract, or lease pursuant to

section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights under the

Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors or any other

party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied

                                                 24
13156889 v3
               Case 20-10553-CSS          Doc 4     Filed 03/09/20     Page 25 of 26




pursuant to this Motion are valid and the Debtors and all other parties-in-interest expressly reserve

their rights to contest the extent, validity, or perfection, or to seek avoidance of all such liens. If

the Court grants the relief sought herein, any payment made pursuant to the Court’s Interim Order

and Final Order is not intended and should not be construed as an admission as to the validity,

priority, or amount of any particular claim or a waiver of the Debtors’ or any other party-in-

interest’s rights to subsequently dispute such claim.

                                               Notice

         59.   Notice of the hearing on the relief requested in this Motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the

Bankruptcy Local Rules, and is sufficient under the circumstances.             Without limiting the

foregoing, due notice will be afforded, whether by facsimile, electronic mail, overnight courier or

hand delivery, to parties-in-interest, including: (a) the Office of the U.S. Trustee for the District

of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (c) the agents under the Debtors’ prepetition secured facilities and counsel

thereto; (d) the United States Attorney’s Office for the District of Delaware; (e) the Internal

Revenue Service; (f) the state attorneys general for states in which the Debtors conduct business;

(g) the Debtors’ Banks; and (h) any party that has requested notice pursuant to Bankruptcy Rule

2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.

                                         No Prior Request

         60.   No prior motion for the relief requested herein has been made to this or any other

court.

                           [Remainder of page intentionally left blank.]



                                                  25
13156889 v3
              Case 20-10553-CSS           Doc 4     Filed 03/09/20     Page 26 of 26




       WHEREFORE, the Debtors respectfully request that the Court enter interim and final

orders, substantially in the forms attached hereto, respectively, granting the relief requested in this

Motion and granting such other and further relief as is appropriate under the circumstances.

Dated: March 8, 2020                           BENESCH, FRIEDLANDER, COPLAN &
Wilmington, Delaware                           ARONOFF LLP

                                                  /s/ Gregory W. Werkheiser
                                               Gregory W. Werkheiser (DE No. 3553)
                                               Michael J. Barrie (DE No. 4684)
                                               Jennifer Hoover (DE No. 5111)
                                               Kevin Capuzzi (DE No. 5462)
                                               John C. Gentile (DE No. 6159)
                                               222 Delaware Avenue, Suite 801
                                               Wilmington, DE 19801
                                               Telephone: (302) 442-7010
                                               Facsimile: (302) 442-7012
                                               E-mail: gwerkheiser@beneschlaw.com
                                                       mbarrie@beneschlaw.com
                                                       jhoover@beneschlaw.com
                                                       kcapuzzi@beneschlaw.com
                                                       jgentile@beneschlaw.com

                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession




                                                  26
